Exhibit 10.44

 

FIFTH AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fifth Amendment”) is entered into as of November 5, 2015 and made by and among
HARVARD BIOSCIENCE, INC. (the “Borrower”), BANK OF AMERICA N.A., as
Administrative Agent (“Agent”) L/C Issuer and Lender, and BROWN BROTHERS
HARRIMAN & CO. (“BBH”).

 

Background

 

The Borrower, the Agent and BBH entered into a Second Amended and Restated
Credit Agreement dated as of March 29, 2013, as amended by First Amendment to
Second Amended and Restated Credit Agreement dated May 30, 2013 with an
effective date as of April 30, 2013, as amended by Second Amendment to Second
Amended and Restated Credit Agreement and Waiver dated October 31, 2013, as
amended by Third Amendment to Second Amended and Restated Credit Agreement dated
April 24, 2015, as amended by Fourth Amendment to Second Amended and Restated
Credit Agreement dated June 30, 2015 (collectively, the “Original Credit
Agreement”). Capitalized terms used herein but not defined herein will have the
meaning given such term in the Original Credit Agreement. The Borrower has
requested that the Agent and the Lenders amend the Minimum Fixed Charge Coverage
Ratio for the December 31, 2015 test date and decrease the Revolving Credit
Commitment availability for a period. The Original Credit Agreement, as amended
by this Fifth Amendment, as further amended, modified or supplemented from time
to time, is referred to herein as the “Credit Agreement”.

 

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Agent and the Lenders hereby
agree as follows:

 

1.                  Amendment. Subject to the terms and conditions herein
contained and in reliance on the representations and warranties of the Borrower
herein contained, effective upon satisfaction of the conditions precedent
contained in section 2 below, the following amendments shall be incorporated
into the Original Credit Agreement:

 

(A) Section 1.01, “Defined Terms” of the Original Credit Agreement is hereby
amended to add the following definitions:

 

“Fifth Amendment Effective Date” means November 5, 2015.

 

“Revolving Credit Commitments Reset Date” means the first date on which each of
the following conditions are satisfied:

 

(a) the Borrower has delivered the financial statements required under Section
6.01(b) and a compliance certificate required under Section 6.02(a), each for
the fiscal quarter ending June 30, 2016; and

 

 
 



(b) no Default or Event of Default has occurred and is continuing.

 

“Revolving Loan Limited Borrowing Period” has the meaning specified in Section
2.01(b).

 

(B) Section 1.01, “Defined Terms” of the Original Credit Agreement is hereby
amended by deleting the definition of “Revolving Credit Commitments” in its
entirety and replacing it with the following in lieu thereof:

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b)(ii) and (b) purchase participations in L/C Obligations , in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate amount of the Revolving Credit Commitments on the Fifth
Amendment Effective Date is $25,000,000 which amount may be reduced from time to
time in accordance with the terms of this Agreement and is limited during the
Revolving Loan Limited Borrowing Period.

 

(C) Section 2.01 (b), “The Revolving Credit Borrowings” of the Original Credit
Agreement is hereby amended by deleting the text therein contained in its
entirety and replacing it with the following in lieu thereof:

 

“(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period for the Revolving Credit Facility,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided, however, that the maximum
aggregate amount available for advances of the Revolving Credit Commitments for
the period (the “Revolving Loan Limited Borrowing Period”) commencing on the
Fifth Amendment Effective Date and ending on the Revolving Credit Commitments
Reset Date shall be in an aggregate amount of $10,000,000, and provided further
that, after giving effect to any Revolving Credit Borrowing, (i) the Total
Revolving Credit Outstandings, shall not exceed the Revolving Credit Facility
or, if during the Revolving Loan Limited Borrowing Period, shall not exceed an
aggregate of $10,000,000 and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment or, if during the Revolving Loan Limited Borrowing Period, shall not
exceed such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
an aggregate of $10,000,000. Within the limits of each Revolving Credit Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, including, without limitation, any voluntary or automatic reduction
thereof, as provided under Section 2.06, and the limitation during the Revolving
Loan Limited Borrowing Period, the Borrower may borrow under this Section
2.01(b), prepay under Section 2.05, and reborrow under this Section 2.01(b).
Revolving Credit Loans may be LIBOR Daily Floating Rate Loans or Eurodollar Rate
Loans, as further provided herein.”

 

 - 2 - 

 



(D) Section 2.09 (a), “Fees” of the Original Credit Agreement is hereby amended
by deleting the text therein contained in its entirety and replacing it with the
following in lieu thereof:

 

“(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to one-half of one percent
(0.50%) per annum times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and, in the case of the commitment fee with respect to the
Revolving Credit Facility, on the last day of the Availability Period for the
Revolving Credit Facility. The commitment fee shall be calculated quarterly in
arrears.”

 

(E) Section 7.11(b), “Financial Covenants; Minimum Fixed Charge Coverage Ratio”
of the Original Credit Agreement is hereby amended by deleting the text therein
contained in its entirety and replacing it with the following in lieu thereof:

 

“Minimum Fixed Charge Coverage Ratio. As of the last day of any fiscal quarter,
the ratio of (i) consolidated Adjusted EBITDA of the Borrower and its
Subsidiaries (for the avoidance of doubt, excluding HART) for the four-quarter
period ending on the last day of such fiscal quarter, minus, (x) aggregate cash
capital expenditures, minus (y) cash taxes paid, each of (x) and (y) for the
four-quarter period ending on the last day such fiscal quarter, to (ii) the
current portion of Funded Debt other than the Total Revolving Credit
Outstandings, as of the last day of such fiscal quarter, plus (without
duplication) Interest Expense during such trailing four (4) fiscal quarters, to
be less than 1.25:1.00 for each of the trailing four fiscal quarters ending
March 31, 2016 and to be less than 1.50:1.00 for each of the trailing four
quarters thereafter, provided that, notwithstanding the forgoing, there will be
no test for the Fixed Charge Coverage Ratio for the period ending December 31,
2015.”

 

2.                  Conditions Precedent. The provisions of this Fifth Amendment
shall be effective as of the date on which all of the following conditions shall
be satisfied:

 

(a)                the Borrower shall have delivered to the Agent a fully
executed counterpart of this Fifth Amendment;

 

(b)               the Borrower shall have paid all fees, costs and expenses
owing to the Agent and its counsel on or before the date hereof;

 

(c)                the Borrower shall have paid to the Agent for the pro rata
account of the Lenders an amendment fee in the aggregate amount of $18,800; and

 

 - 3 - 

 



(d)               the Lenders shall have indicated their consent and agreement
by executing this Fifth Amendment.

 

3.                  Miscellaneous.

 

(a)                Ratification. The terms and provisions set forth in this
Fifth Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Original Credit Agreement and except as expressly modified and
superseded by this Fifth Amendment, the terms and provisions of the Original
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. The Borrower and the Agent agree that
the Original Credit Agreement as amended hereby and the other Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms. For all matters arising prior to the effective date of
this Fifth Amendment, the Original Credit Agreement (as unmodified by this
Amendment) shall control. The Borrower hereby acknowledges that, as of the date
hereof, the security interests and liens granted to the Agent and the Lender
under the Credit Agreement and the other Loan Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Credit Agreement and the other Loan Documents.

 

(b)               Representations and Warranties. The Borrower hereby represents
and warrants to the Agent and the Lenders that the representations and
warranties set forth in the Loan Documents, after giving effect to this Fifth
Amendment, are true and correct in all material respects on and as of the date
hereof, with the same effect as though made on and as of such date except with
respect to any representations and warranties limited by their terms to a
specific date. The Borrower further represents and warrants to the Agent and the
Lenders that the execution, delivery and performance by the Borrower of this
consent letter (i) are within the Borrower’s power and authority; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of the Borrower’s certificate or articles of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority; (v)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which the
Borrower is a party or by which the Borrower or any of its property is bound;
(vi) do not result in the creation or imposition of any Lien upon any of the
property of the Borrower other than in favor of Agent; (vii) do not require the
consent or approval of any Governmental Authority. All representations and
warranties made in this Fifth Amendment shall survive the execution and delivery
of this Fifth Amendment, and no investigation by the Agent shall affect the
representations and warranties or the right of the Agent to rely upon them.

 

(c)                Reference to Agreement. Each of the Loan Documents, including
the Original Credit Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Original Credit Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Original
Credit Agreement shall mean a reference to the Original Credit Agreement as
amended hereby.

 

 - 4 - 

 



(d)               Expenses of the Agent. As provided in the Credit Agreement,
the Borrower agrees to pay all reasonable costs and expenses incurred by the
Agent in connection with the preparation, negotiation, and execution of this
Fifth Amendment, including without limitation, the reasonable costs and fees of
the Agent’s legal counsel.

 

(e)                Severability. Any provision of this Fifth Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Fifth Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

 

(f)                Applicable Law. This Amendment shall be governed by and
construed in accordance with the laws of The Commonwealth of Massachusetts and
the applicable laws of the United States of America.

 

(g)               Successors and Assigns. This Fifth Amendment is binding upon
and shall inure to the benefit of the Agent, the Lender and the Borrower, and
their respective successors and assigns, except the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Agent.

 

(h)               Counterparts. This Fifth Amendment may be executed in one or
more counterparts and on facsimile counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

 

(i)                 Effect of Waiver. No consent or waiver, express or implied,
by the Agent to or for any breach of or deviation from any covenant, condition
or duty by the Borrower shall be deemed a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty.

 

(j)                 Headings. The headings, captions, and arrangements used in
this Fifth Amendment are for convenience only and shall not affect the
interpretation of this Fifth Amendment.

 

(k)               FATCA. For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of the Amendment, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i)).

 

(l)                 ENTIRE AGREEMENT. THIS FIFTH AMENDMENT EMBODIES THE ENTIRE
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF,
AND SUPERSEDES ANY AND ALL PRIOR REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THIS AMENDMENT. THERE ARE NO ORAL AGREEMENTS AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

 

 

 - 5 - 

 



 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 - 6 - 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the date first above written.

 



  BORROWER       HARVARD BIOSCIENCE, INC.           By:/s/ Robert E. Gagnon  
Name: Robert E. Gagnon   Title: CFO           AGENT       BANK OF AMERICA, N.A.,
as Agent           By: /s/ Renee Marion   Name: Renee Marion   Title: Assistant
Vice President           LENDERS       BANK OF AMERICA, N.A., as a Lender      
    By: /s/ Peter McCarthy   Name: Peter McCarthy   Title: SVP           BROWN
BROTHERS HARRIMAN & CO., as a Lender           By: /s/ Daniel G. Head, Jr.  
Name: Daniel G. Head, Jr.   Title: Senior Vice President



 

 

 



 

